                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              HUNTINGTON DIVISION

JAZZMYN LITZY,

                      Movant,

v.                                                  Case No. 3:17-2035
                                                    Case No. 3:15-00021
UNITED STATES OF AMERICA,

                      Respondent.


                         MEMORANDUM OPINION AND ORDER


       This action was referred to the Honorable Dwane L. Tinsley, United States Magistrate

Judge, for submission to this Court of proposed findings of fact and recommendation for

disposition, pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of

fact and recommended that the Court deny Defendant’s Motion to Vacate, Set Aside, or Correct

Sentence, pursuant to 28 U.S.C. § 2255 (ECF No. 40) and dismiss this civil action from the docket

of the Court. Neither party has filed objections to the Magistrate Judge’s findings and

recommendation.

       Accordingly, the Court accepts and incorporates herein the findings and recommendation

of the Magistrate Judge and DENIES Defendant’s Motion to Vacate, Set Aside, or Correct

Sentence, pursuant to 28 U.S.C. § 2255 (ECF No. 40) and DISMISSES this civil action from the

docket of the Court, consistent with the findings and recommendation.

       The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record, and any unrepresented parties.

                                             ENTER:        January 8, 2020




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE
